       Case: 3:19-cv-00230-wmc Document #: 91 Filed: 09/01/21 Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 JAMES MCDONALD,

        Plaintiff,                                             ORDER
 v.
                                                              19-cv-230-wmc
 UNKNOWN OFFICERS,                                            App. No. 21-2509

        Defendants.


       Plaintiff James McDonald has filed a notice of appeal from the court’s July 9, 2021

order. To date, however, plaintiff has not paid the appellate docketing fee. Although plaintiff

has filed a motion for leave to proceed without payment of the appellate filing fee, plaintiff

neglected to include a certified trust fund account statement (or institutional equivalent) as

required by the federal in forma pauperis statute, 28 U.S.C. § 1915(a)(2). Accordingly, the court

cannot consider plaintiff’s motion at this time.




                                            ORDER

       IT IS ORDERED that plaintiff James McDonald may have until September 22, 2021

to either (1) pay the $505 appellate docketing fee; or (2) submit a certified trust fund account

statement for the six-month period preceding the filing of the appeal in compliance with 28

U.S.C. § 1915(a)(2). Failure to comply as directed may result in the dismissal of this appeal.

                      Entered this 1st day of September, 2021.


                                     BY THE COURT:


                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge
